218 S.W.3d 477 (2007)
Tim HOLMES, Plaintiff/Appellant,
v.
BI-STATE DEVELOPMENT AGENCY, d/b/a Metro, Defendant/Respondent.
No. ED 87920.
Missouri Court of Appeals, Eastern District, Division One.
January 16, 2007.
Application for Transfer to Supreme Court Denied February 20, 2007.
Application for Transfer Denied May 1, 2007.
Rick A. Courtney, St. Louis, MO, for appellant.
Denis C. Burns, Amanda L. Hazleton, Burns, Vandover & Godfrey, P.C., St. Louis, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., MARY K. HOFF, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Tim Holmes (Holmes) appeals from a trial court judgment entered upon a jury verdict in favor of Bi-State Development Agency, d/b/a Metro, (Bi-State) on Holmes' petition for damages for negligence. Holmes was injured by a car after he fell in the roadway subsequent to exiting a Bi-State bus at a designated bus stop. Holmes alleges trial court error in ruling that Bi-State did not have a duty to make the bus stop safe and in excluding certain testimony based on that ruling.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court did not err. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 84.16(b).